 Case 8:20-cv-02755-MSS-AEP Document 1 Filed 11/23/20 Page 1 of 6 PageID 1




                           UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA


 Christopher Stumpf,

                          Plaintiff,               Case No.

 v.

 L3 Funding, LLC,                                  Complaint and Demand for Jury Trial

                          Defendant.


                                          COMPLAINT

       Christopher Stumpf (Plaintiff), by and through his attorneys, Kimmel & Silverman,

P.C., alleges the following against L3 Funding, LLC (Defendant):

                                       INTRODUCTION

       1.      Plaintiff’s Complaint is based on the Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. §227.

                                 JURISDICTION AND VENUE

       2.      This Court has subject-matter jurisdiction over the TCPA claims in this action

under 28 U.S.C. § 1331, which grants this court original jurisdiction of all civil actions arising

under the laws of the United States. See Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 386-87

(2012) (confirming that 28 U.S.C. § 1331 grants the United States district courts federal-question

subject-matter jurisdiction to hear private civil suits under the TCPA).

       3.      This Court has personal jurisdiction over Defendant conducts business in the State

of Florida.

       4.      Venue is proper under 28 U.S.C. § 1391(b)(1) and (2).



                                                     1
 Case 8:20-cv-02755-MSS-AEP Document 1 Filed 11/23/20 Page 2 of 6 PageID 2




                                             PARTIES

         5.    Plaintiff is a natural person residing in Las Vegas, Nevada 89149.

         6.    Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).

         7.    Defendant is a business entity with principal place of business, head office, or

otherwise valid mailing address at 22095 US Highway 19, Clearwater, Florida 33765.

         8.    Defendant is a “person” as that term is defined by 47 U.S.C. § 153(39).

         9.    Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives, and/or insurers.

                                  FACTUAL ALLEGATIONS

         10.   Plaintiff has a cellular telephone number.

         11.   Beginning in or around December 2019, Defendant repeatedly called Plaintiff on

his cellular telephone number on a repetitive and continuous basis for solicitation purposes.

         12.   Defendant was calling to offer a business loan to Plaintiff.

         13.   Plaintiff did not seek information on a business loan.

         14.   Plaintiff told them he was not interested and to stop calling in January 2020.

         15.   However, Defendant continued calling him regarding a business loan.

         16.   Defendant placed these calls to Plaintiff using an automatic telephone dialing

system.

         17.   Plaintiff knew Defendant’s calls were placed from an automatic telephone dialing

system because the calls began with a noticeable pause or delay before being connected to a live

agent.

         18.   Defendant’s calls were not made for “emergency purposes.”

         19.   Plaintiff has been on the Do Not Call Registry since August of 2011.


                                                      2
  Case 8:20-cv-02755-MSS-AEP Document 1 Filed 11/23/20 Page 3 of 6 PageID 3




           20.   Defendant knew its calls were unwanted, therefore, all calls could have only been

made solely for purposes of harassment.

           21.   Defendant’s incessant calls were bothersome, disruptive and frustrating for Plaintiff

to endure.

           22.   Upon information and belief, Defendant conducts business in a manner which

violates the Telephone Consumer Protection Act.

                                   COUNT I
                   DEFENDANT VIOLATED THE TCPA 47 U.S.C. § 227(B)

           23.   Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

           24.   The TCPA prohibits placing calls using an automatic telephone dialing system or

automatically generated or prerecorded voice to a cellular telephone except where the caller has

the prior express consent of the called party to make such calls or where the call is made for

emergency purposes. 47 U.S.C. § 227(b)(1)(A)(iii).

           23.   Defendant initiated multiple telephone calls to Plaintiff’s cellular telephone number

using an automatic telephone dialing system.

           24.   The dialing system used by Defendant to call Plaintiff’s cellular telephone calls

telephone numbers without being prompted by human intervention before each call.

           25.   The dialing system used by Defendant to call Plaintiff has the present and/or future

capacity to dial numbers in a random and/or sequential fashion.

           26.   Defendant’s calls were not made for “emergency purposes.”

           27.   Defendant’s calls to Plaintiff’s cellular telephone without any prior express

consent.



                                                      3
 Case 8:20-cv-02755-MSS-AEP Document 1 Filed 11/23/20 Page 4 of 6 PageID 4




        28.      Defendant contacted Plaintiff despite the fact that Plaintiff has been on the Do Not

Call Registry since August 18, 2011.

        29.      Defendant’s acts as described above were done with malicious, intentional, willful,

reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the purpose

of harassing Plaintiff.

        30.      The acts and/or omissions of Defendant were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse.

        31.      As a result of the above violations of the TCPA, Plaintiff has suffered the losses

and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles

damages.

                                   COUNT II
                   DEFENDANT VIOLATED THE TCPA 47 U.S.C. § 227(C)

        32.      Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

        33.      The TCPA prohibits any person or entity of initiating any telephone solicitation to

a residential telephone subscriber who has registered his or her telephone number on the National

Do-Not-Call Registry of persons who do not wish to receive telephone solicitations that is

maintained by the Federal Government. 47 U.S.C. § 227(c).

        34.      Defendant contacted Plaintiff despite the fact that Plaintiff has been on the Do Not

Call Registry since August 2011.

        35.      Defendant called Plaintiff on two or more occasions during a single calendar year

despite Plaintiff’s registration on the Do Not Call list.



                                                       4
 Case 8:20-cv-02755-MSS-AEP Document 1 Filed 11/23/20 Page 5 of 6 PageID 5




        36.     Defendant’s acts as described above were done with malicious, intentional, willful,

reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the purpose

of harassing Plaintiff.

        37.     The acts and/or omissions of Defendant were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse.

        38.     As a result of the above violations of the TCPA, Plaintiff has suffered the losses

and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles

damages.

        Wherefore, Plaintiff, Christopher Stumpf, respectfully prays for judgment as follows:

                a.        All actual damages Plaintiff suffered (as provided under 47 U.S.C. §

                          227(b)(3)(A));

                b.        Statutory damages of $500.00 per violative telephone call (as provided

                          under 47 U.S.C. § 227(b)(3)(B));

                c.        Additional statutory damages of $500.00 per violative telephone call (as

                          provided under 47 U.S.C. § 227(C);

                d.        Treble damages of $1,500.00 per violative telephone call (as provided under

                          47 U.S.C. § 227(b)(3));

                e.        Additional treble damages of $1,500.00 per violative telephone call (as

                          provided under 47 U.S.C. § 227(C);

                f.        Injunctive relief (as provided under 47 U.S.C. § 227(b)(3) and (c); and

                g.        Any other relief this Honorable Court deems appropriate.




                                                       5
Case 8:20-cv-02755-MSS-AEP Document 1 Filed 11/23/20 Page 6 of 6 PageID 6




                              DEMAND FOR JURY TRIAL

      Please take notice that Plaintiff, Christopher Stumpf, demands a jury trial in this case.




                                                Respectfully submitted,

Dated: 11/23/20                                 By: s/ Amy L. Bennecoff Ginsburg
                                                Amy L. Bennecoff Ginsburg, Esq.
                                                Kimmel & Silverman, P.C.
                                                30 East Butler Pike
                                                Ambler, PA 19002
                                                Phone: 215-540-8888
                                                Facsimile: 877-788-2864
                                                Email: teamkimmel@creditlaw.com




                                                  6
